Case: 19-60852        Document: 00515535345             Page: 1      Date Filed: 08/20/2020




             United States Court of Appeals
                  for the Fifth Circuit                                       United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                               August 20, 2020
                                    No. 19-60852                                Lyle W. Cayce
                                  Summary Calendar                                   Clerk


 Siria Rosario Estrada-Zambreno; Willy Jahir Murillo-
 Estrada; Marbella Guadalupe Ramos-Estrada; Owen
 Gerardo Cruz-Estrada,

                                                                             Petitioners,

                                          versus

 William P. Barr, U. S. Attorney General,

                                                                            Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A209 999 164
                               BIA No. A209 999 165
                               BIA No. A209 999 166
                               BIA No. A209 999 167


 Before Davis, Stewart, and Dennis, Circuit Judges.
 Per Curiam:*



         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-60852      Document: 00515535345         Page: 2    Date Filed: 08/20/2020




                                  No. 19-60852


        Siria Rosario Estrada-Zambreno and her three minor children, Willy
 Jahir Murillo-Estrada, Marbella Guadalupe Ramos-Estrada, and Owen
 Gerardo Cruz-Estrada, are natives and citizens of Honduras who concede
 that they are removable from the United States for entering without
 authorization. Through Estrada-Zambreno, they applied for asylum and
 withholding of removal.
        At her removal hearing, Estrada-Zambreno testified that she had to
 close her beauty salon in Honduras because she received a note from a gang
 demanding money, and her failure to pay would result in harm to her family
 members. After she closed her salon, she started selling confections from her
 nearby home for approximately one year, but it was not enough to support
 her children. She never received another threat and was never physically
 harmed. However, she fears returning to Honduras because, according to
 her, gangs will kill people who close their businesses after receiving a demand
 for money.
        The immigration judge (IJ) denied relief, finding that Estrada-
 Zambreno failed to demonstrate past persecution of a well-founded fear of
 future persecution, and therefore was ineligible for asylum and also
 necessarily failed to meet the more demanding standard for withholding of
 removal. The Board of Immigration Appeals (BIA) adopted the IJ’s decision
 and dismissed the appeal. These petitions for review followed.
        Because the BIA adopted the IJ’s decision, we review both the BIA’s
 and IJ’s decisions. See Mikhael v. I.N.S., 115 F.3d 299, 302 (5th Cir. 1997).
 The BIA’s legal conclusions are generally reviewed de novo. Siwe v. Holder,
 742 F.3d 603, 607 (5th Cir. 2014). Factual findings are reviewed for
 substantial evidence, which means that the petitioner has “the burden of
 showing that the evidence is so compelling that no reasonable factfinder
 could reach a contrary conclusion.” Chen v. Gonzales, 470 F.3d 1131, 1134




                                       2
Case: 19-60852     Document: 00515535345         Page: 3     Date Filed: 08/20/2020




                                  No. 19-60852


 (5th Cir. 2006). The substantial evidence standard applies “in reviewing an
 IJ’s factual conclusion that an applicant is” ineligible for asylum or
 withholding of removal. Id.
        Here, the evidence does not compel a finding of past persecution
 where Estrada-Zambreno received one note of extortion with a threat of
 harm. See Castillo-Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir. 2012);
 Chen, 470 F.3d at 1134. And the IJ and BIA reasonably concluded that, based
 on the record, Estrada-Zambreno failed to show that her subjective fear of
 future persecution is objectively reasonable. See Eduard v. Ashcroft, 379 F.3d
182, 193 (5th Cir. 2004) (noting “the reasonableness of an alien’s fear of
 persecution is reduced when his family remains in his native country
 unharmed for a long period of time after his departure”). Because we discern
 no reversible error in the IJ’s determinations that Estrada-Zambreno failed
 to establish past persecution or a well-founded fear of future persecution, we
 need not address her additional argument that her proposed social group is
 cognizable.
        For these reasons, the petitions for review are DENIED.




                                       3